Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/20 has been entered.
 					Previous Rejections
Applicants' arguments, filed 12/2/20 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 103 

as being unpatentable over Lewus et al. (US PG pub. 2013/0236400) in view of 

Maloney et al. (US PG pub. 2016/0331663A1) and Aitken et al. (US PG pub. 

2013/0078198).

Lewus et al. discloses a dual phase mouthwash comprising a hydrophilic phase, a hydrophobic phase, and a hydrotrope (abstract). The composition may comprise an antibacterial agent selected from quaternary ammonium compounds (e.g. cetylpyridinium chloride (CPC)), zinc salts (e.g. zinc citrate), and mixtures thereof (see [0049]). The zinc salt may be present at levels from, e.g., 0.05 to 2 wt. %. (See [0059]). The dual phase mouthwash may comprise a dye in the hydrophobic phase and hydrophilic phase (see [0099]). The hydrophobic phase many comprise mineral oil (see [0078]). The composition may further include one or more fluoride ion sources such as sodium fluoride (see [0084]). The dual phase mouthwash may be used to whiten teeth (claim 12). Lewus teaches use of hydrotrope glycerin (an orally acceptable vehicle), see claim 4. Lewus teaches that water commonly makes up the balance of the compositions and includes 10% to 90%, e.g., 40% to 70% by weight of the oral compositions, see [0091]. This amount of water overlaps with the claimed amount of from about 0 to 25% and thus creates case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A.
	While Lewus et al. suggest use of dye, Lewus et al. do not disclose the composition comprises Blue dye.
	Maloney et al. discloses tooth whitening oral care product, see title. Maloney teaches use of a pigment having a blue to violet color with a hue angle in the CIELAB system ranging from 200 to 320 degrees, see [0071]. Maloney teaches use of pigment 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated blue to violet color with a hue angle in the CIELAB system ranging from 200 to 320 degrees and Blue 15 and 8 dye, which are known dyes for oral compositions and oral compositions may comprise more than one dye as taught by Maloney et al. and Lewus teaches that the dual phase mouthwash may comprise a dye in the hydrophobic phase and hydrophilic phase (see [0099]).
The combination of Lewus et al. and Maloney et al. do not disclose wherein the composition comprises zinc lactate. 
	Aitken et al. disclose wherein zinc ions have antibacterial properties see, [0013]). Suitable sources of zinc ion include zinc salts such as zinc lactate see [0015]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated zinc lactate into the composition of Lewus et al. since zinc lactate is a known zinc salt with antibacterial properties as taught by Aitken et al. and Lewus also desires a an antibacterial composition. Lewus et al. disclose wherein the antibacterial agent may be a mixture of compounds. Therefore, since zinc lactate and zinc citrate are both known zinc salts with antibacterial properties, it would have been obvious to one of ordinary skill in the art to have incorporated both zinc lactate and zinc citrate into the prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  Moreover, where it would have been obvious to have combined individually known ingredients, evidence must be provided establishing that appellant’s combination of agents is in some way more effective or in some way different than any single member of that combination in order to rebut that prima facie case. See In re Dial, 140 USPQ 244 (C.C.P.A. 1964).
Regarding the amount of zinc salt which is in an amount of 0.5 wt% to about 2.5 wt.%. Lewus et al. disclose wherein the zinc salt may be present at levels from, e.g., 0.05 to 2wt. %. Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated amounts of zinc lactate and amounts of zinc citrate that total to 0.05 to 2 wt.%. For example, it would have been obvious to have incorporated 0.25% zinc lactate and 0.25% zinc citrate for a total amount of zinc salt of 0.5%. Lewus et al. do not disclose wherein peroxides are required. Therefore, it would have been obvious to one of ordinary skill in the art to make a dentifrice free of peroxides. The references do not teach use of core-shell silica. Therefore, it would have been obvious to one of ordinary skill in the art to make a dentifrice composition free of core-shell silica.
Response to arguments:
Applicant argues that Maloney et al. ‘663 teaches “tooth whitening composition containing film flakes of a hydroxyalkyl methyl cellulose and a pigment in combination 
Applicant’s arguments are fully considered but is not persuasive because Maloney was cited for the teachings of using dye into the antibacterial composition of Lewus et al. Maloney as discussed in the rejections above teaches use of a pigment having a blue to violet color with a hue angle in the CIELAB system ranging from 200 to 320 degrees used as a whitening agent. Lewus was cited for using zinc citrate and Aitken was cited for using zinc lactate as antibacterial agents. In response to applicants arguments that Maloney does not specifically points to adding zinc citrate for whitening purposes, it is pointed out that instant claims do not characterize zinc citrate or zinc salts as whitening agents. Additionally, Maloney was cited mainly for using blue dye in the Lewus composition which already teaches whitening mouthwash composition comprising zinc citrate. Maloney further supports that zinc salts can be added along with blue dye in a composition. The fact that Maloney teaches that various antibacterial can be added in the composition along with zinc citrate salts, it would have been obvious to one of ordinary skill to have utilized blue dye along with zinc citrate of Lewus and zinc lactate of Aitken as an antimicrobial agents in the mouth wash formulation of Lewus et al. A reference is good for all it teaches including preferred or non-preferred embodiments. 

The Examiner does not agree because Maloney’663 does not use core-shell silica and comprising language of instant claims do not exclude reading any other ingredient/component into the claims. 
Applicant argues that Aitken et al. do not teach a whitening dentifrice composition comprising a blue coloring agent. Aitken et al. do not teach a whitening dentifrice composition comprising a blue coloring agent in combination with a zinc salt. There is no teaching or suggestion in Aitken et al. of a whitening dentifrice composition comprising a blue coloring agent in combination with a zinc salt, particularly a blue pigment or a blue dye. There is no motivation in Aitken et al. to combine a blue coloring agent with a zinc salt.
Applicant’s arguments are not persuasive because Aitken was not cited for whitening purposes, Aitken was cited for using zinc lactate as an antibacterial agents into the antibacterial and whitening mouth wash formulation of Lewus et al. While applicants argue using zinc salts for whitening purposes, it is to be noted that the instant claims do not recite such whitening effect property particularly due to zinc citrate or zinc lactate or zinc salts. The claims recite a whitening dentifrice and Maloney teaches use of blue dye for whitening purposes.
Applicant argues that the compositions disclosed in the present Examples, containing a zinc salt and a blue dye, were able to increase the whitening of the teeth starting at the initial brushing time and to maintain it over 30 minutes, compared to the compositions not containing the zinc salt. Please refer to Tables 2, 3 and 4. Applicants 
The Examiner notes the unexpected whitening benefits discussed by the applicant as demonstrated in the instant specification on pages 23-26. The dentifrice solution contains 0.05% of blue pigment 15 CI74160 in glycerin and 0.05% of blue dye No.1 42090 in an orally acceptable vehicle glycerin and wherein the dentifrice does not comprise hydrogen peroxide and core-shell silica. Once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing.  See MPEP 716.02(d).  And the Examiner does not consider the claimed invention to be commensurate in scope with the showing.  Claims 1, 11 and 19 are not limited to the specifically disclosed blue pigment 15 CI74160 in glycerin and 0.05% of blue dye No.1 42090. Claims 11 and 19 do not recite the amount of blue coloring agents. Claim 19 does not recite wherein the dentifrice does not include hydrogen peroxide and core-shell silica. Claims 11 and 19 also do not recite the orally acceptable 

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9, 11, 13-15, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-13 of U.S. Patent No. (USP 9,974,724) in view of Lewus et al. (US PG Pub. 2013/0236400).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a dual-phase mouthwash composition comprising: an orally acceptable vehicle comprising a hydrophilic phase and a hydrophobic phase; a blue dye and/or a blue pigment having a blue to blue-violet color with a hue angle in the CIELAB system from about 200 to about 320 degrees; wherein the blue dye and/or blue pigment comprises 0.0010 wt % to 0.0018% of CI Food Blue 5 and 0.00004 wt % to 0.00012 wt % of D&C Green No. 6; and a zinc salt comprising 0.25 wt % to 0.30 wt % zinc lactate; and cetylpyridinium chloride; wherein all 
While the patented claims recite use of hydrotrope, the patented claims do not recite use of orally acceptable vehicle or a specific hydrotrope, glycerin.
Lewus et al. discloses a dual phase mouthwash comprising a hydrophilic phase, a hydrophobic phase, and a hydrotrope (abstract). The composition may comprise an antibacterial agent selected from quaternary ammonium compounds (e.g. cetylpyridinium chloride (CPC)), zinc salts (e.g. zinc citrate), and mixtures thereof (see [0049]). The zinc salt may be present at levels from, e.g., 0.05 to 2 wt. %. (See [0059]). The dual phase mouthwash may comprise a dye in the hydrophobic phase and hydrophilic phase (see [0099]). Lewus teaches use of glycerin in claims 2 and 14 in a whitening composition.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized glycerin as an orally acceptable vehicle into the patented claims reciting use of hydrotrope, motivated by the teachings of Lewus et al. which teaches use of a specific hydrotrope, glycerin as an orally acceptable vehicle in an oral care product and come to the claimed invention. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612